United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Q., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-275
Issued: May 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant, through his attorney, filed a timely appeal from an
August 31, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) that
denied his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his post-traumatic
stress disorder (PTSD) was aggravated in the performance of duty or causally related to factors
of his federal employment.
On appeal, appellant’s attorney asserts that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 14, 2012 appellant, then a 38-year-old enforcement and removal assistant,
filed an occupational disease claim alleging that he sustained employment-related PTSD because
Charles Edwards admitted to felony violations when he would not sign a Form CA-2 claim.2 He
first realized that he had an emotional condition and of its relationship to employment on
April 25, 2007. Angelita Vargas, enforcement and removal assistant supervisor, stated that she
had no prior knowledge of the claimed injury.
In correspondence dated February 17, 2012, OWCP noted that no additional
documentation was received with appellant’s claim form. It advised him of the requirements
needed to accept his claim and advised him to submit a physician’s diagnosis with an opinion as
to how his employment activities caused, contributed to or aggravated the claimed condition.
OWCP also requested that the employing establishment respond to appellant’s claim.
The record contains one page of a claim form with a hand-written notation by appellant,
copies of e-mails regarding employing establishment policies and his claim and disciplinary
letters dated April 6 and December 5, 2011 with his response. There is also correspondence
from appellant to the Secretary of the Department of Homeland Security regarding his
allegations of illegal activities at the agency and correspondence regarding an unidentified
coworker.
By decision dated March 23, 2012, OWCP denied the claim. It found that appellant had
not provided a statement sufficiently identifying claimed employment factors.
In a March 15, 2012 statement, received by OWCP on March 23, 2012, Ms. Vargas noted
that she had been appellant’s supervisor from January 17 through April 2009, April 26 through
December 31, 2010 and again commencing January 1, 2012. She stated that she was unable to
provide or substantiate any information in regard to his claim. Ms. Vargas provided a position
description for an enforcement and removal assistant.
Dr. Henry H. Calderoni, Board-certified in family medicine, provided a January 30, 2008
report, prepared for the employing establishment. A medical history prepared by appellant stated
that he was seeking treatment for flying issues. Dr. Calderoni provided findings on examination
and diagnosed stable diabetes, no evidence of tremor and an otherwise stable examination. On
February 1, 2008 Dr. Lynn J. Soffer, a Board-certified internist, advised that appellant should
have a psychiatric evaluation.
In a February 29, 2008 report, Dr. Robert G. Zenner, a Board-certified psychiatrist,
advised that appellant was being seen for anxiety regarding air travel and to determine if he
could perform all the duties of a weapon-carrying position without restriction. He reported a
history of diabetes and migraines and described appellant’s complaints of anxiety when he
travelled by air that began at the age of 13 after he saw a plane going down. Dr. Zenner
performed a mental status examination and diagnosed specific phobia, situational type
2

Appellant did not clearly identify Mr. Edwards’ position. From the context of the evidence of record, it appears
that Mr. Edwards works for the employing establishment inspector general’s office.

2

(airplanes), diabetes, migraines and psychosocial stressors within the last six months of current
job pressures. He reported that appellant had been diagnosed with PTSD several years prior
when he witnessed two airplane incidents but he did not appear to have the condition any
longer.3 Dr. Zenner stated that appellant’s phobia was restricted to flying only and
recommended cognitive therapy. In an April 2, 2008 report, prepared for the employing
establishment, Dr. Kenneth Gaarder, a Board-certified psychiatrist, noted that he had evaluated
appellant’s records. He advised that, while appellant was free of other psychiatric illness, insofar
as flying was a requirement of his position, he was not fit for duty due to his specific phobia, fear
of flying.
On April 2, 2012 appellant, through counsel, requested a hearing that was held on
July 16, 2012. He testified that he had military service-related tremors and migraines. Appellant
described his employment history, stating that his problems began in 2007, after he alleged,
illegal activities were being conducted at the employing establishment. He stated that proper
procedures were not being followed and alleged that J.J. Bandanza, a supervisor, performed
illicit activities, made disparaging remarks to appellant about being Hispanic, discussed his
medical condition with coworkers and generally harassed him. Appellant stated that he was fired
from an officer position due to his PTSD. He complained that Mr. Bandanza’s wife was his
secretary, an example of an environment of nepotism that worsened his condition and that an
agency attorney, Robert Erbe, sabotaged any attempts to get promoted to other positions for
which he applied. The record was left open for 30 days for the submission of additional
evidence.
By decision dated August 31, 2012, an OWCP hearing representative affirmed the
March 23, 2012 decision, finding that appellant did not establish a compensable factor of
employment. The hearing representative noted that he submitted no evidence following the
hearing to substantiate any allegations of wrong doing or harassment.
LEGAL PRECEDENT
To establish his claim that he sustained a stress-related condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he or she has
an emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his stress-related condition.4 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.5 When the matter asserted is a compensable factor of employment and the evidence of

3

Dr. Zenner referenced records that are not contained in the record before the Board.

4

Leslie C. Moore, 52 ECAB 132 (2000).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

3

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case, of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.8 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.9 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.10 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.11 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
6

Id.

7

28 ECAB 125 (1976).

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 7.

10

J.F., 59 ECAB 331 (2008).

11

M.D., 59 ECAB 211 (2007).

12

Roger Williams, 52 ECAB 468 (2001).

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

4

With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the Equal Employment Opportunity Commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under FECA, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by co employees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.16
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an aggravation of PTSD causally related to factors of his federal employment.
The record notes that appellant was diagnosed with PTSD and anxiety prior to 2008.
Appellant has not attributed his PTSD to the performance of his regular work duties or to any
special work requirement arising from his employment duties under Cutler.17 Rather, his claim
pertains to allegations of illegal activities, including nepotism, at the employing establishment
beginning in 2007 and to allegations that he was harassed by employing establishment
management, was sabotaged and discriminated against because of whistle-blowing and because
he is Hispanic, that he was spoken to in an abusive manner and that his medical condition was
inappropriately discussed. Appellant also testified that he was inappropriately fired from an
officer position.
As noted, administrative or personal functions of the employer, rather than the regular or
specially assigned work duties of the employee are not covered under FECA unless the evidence
demonstrates that management either erred or acted abusively in discharging its administrative or
personnel responsibilities.18 The record before the Board, however, contains insufficient
evidence regarding appellant being “fired.” Appellant submitted no evidence to establish that
individuals at work acted illegally or improperly in any administrative matter. The evidence
does not establish error or abuse.
Appellant also submitted insufficient evidence, such as witness statements, regarding his
allegation that Mr. Bandanza or other supervisors, spoke to him in a disrespectful manner or
inappropriately discussed his medical condition. He did not establish a factual basis for these
allegations.19
Regarding appellant’s contention that he was harassed by Mr. Bandanza or other
employing establishment managers, mere perceptions of harassment or discrimination are not
compensable under FECA.20 Unsubstantiated allegations of harassment or discrimination are not
16

Beverly R. Jones, 55 ECAB 411 (2004).

17

See James E. Norris, supra note 15.

18

Kim Nguyen, supra note 14.

19

See T.G., 58 ECAB 189 (2006).

20

James E. Norris, supra note 15.

5

determinative of whether such harassment or discrimination occurred. A claimant must establish
a factual basis for his or her allegations with probative and reliable evidence.21 In this case,
appellant did not submit evidence to support specific actions by Mr. Bandanza, the attorney
Mr. Erbe or other employing establishment personnel to show a persistent disturbance, torment
or persecution, i.e., mistreatment by employing establishment management.22 Appellant
therefore did not establish a factual basis for his claim of harassment by probative and reliable
evidence.23
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an aggravation of PTSD in the performance of duty causally related to factors of his
federal employment.24 Appellant’s emotional reaction must be considered self-generated, in that
it resulted from his perceptions about employing establishment management actions.25
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.

21

Id.

22

Beverly R. Jones, supra note 16.

23

See Robert Breeden, 57 ECAB 622 (2006).

24

Leslie Moore, supra note 4.

25

See V.W., 58 ECAB 428 (2007). As appellant failed to establish a compensable employment factor, the Board
need not address the medical evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002). The Board,
however, notes that the record does not contain any medical evidence diagnosing PTSD. While Dr. Zenner
mentioned a previous diagnosis of PTSD and in his February 29, 2008 report diagnosed a specific phobia, fear of
flying, he also advised that appellant did not currently have PTSD.

6

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

